398 So. 2d 1352 (1981)
Brady Otis BYRD, Petitioner,
v.
STATE of Florida, Respondent.
No. 58631.
Supreme Court of Florida.
May 14, 1981.
Rehearing Denied June 29, 1981.
Clinton H. Coulter, Jr. of Duvall & Coulter, Tallahassee, for petitioner.
Jim Smith, Atty. Gen. and A.S. Johnston and Miguel A. Olivella, Jr., Asst. Attys. Gen., Tallahassee, for respondent.
PER CURIAM.
Pursuant to article V, section 3(b)(3), Florida Constitution (1972), we accepted jurisdiction to resolve the conflict between the decision of the First District Court of Appeal in the instant case, 380 So. 2d 457, and the decision of the Fourth District Court of Appeal in St. John v. State, 363 So. 2d 862 (Fla. 4th DCA 1978). We have since resolved the issue in State v. Webb, 398 So. 2d 820 (Fla. 1981). The decision of the instant district court is in agreement with our decision. We have also considered petitioner's attack on the legality of the instant search and seizure and have determined it to be without merit. Accordingly, the petition for certiorari is denied.
It is so ordered.
BOYD, OVERTON, ALDERMAN and McDONALD, JJ., concur.
ADKINS, Acting C.J., dissents.